Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.395 Filed 03/17/21 Page 1 of 24




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 PATRICE SMITH,                                   Case No. 19-13095

       Plaintiff,                                 Stephanie Dawkins Davis
 v.                                               United States District Judge

 COASTAL PRODUCE
 DISTRIBUTORS, INC. et al.,

      Defendants.
 ____________________________/

              OPINION AND ORDER GRANTING
      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [#19]

I.    INTRODUCTION

      This action arises out of a dispute about overtime compensation. Before the

court is Defendants’ Motion for Summary Judgment. (ECF No. 19). Plaintiff

Patrice Smith was employed by Defendants, Coastal Produce Distributors, Inc.;

Coastal Carriers, LLC; S&W Transport, LLC; and their owners Lawrence Weichel,

Cherie Weichel, and Todd Stadwick from April 2014 to April 26, 2019 as a

delivery driver. He alleges in his complaint that Defendants failed to pay him

overtime compensation in violation of the Fair Labor Standards Act of 1938

(“FLSA”), 29 U.S.C. § 207 et. seq. (2010). In the instant Motion for Summary

Judgment, Defendants argue that Smith is exempt from the FLSA overtime wage

requirement because the motor carrier exemption applies to his employment and


                                        -1-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.396 Filed 03/17/21 Page 2 of 24




Smith is not entitled to overtime. For the reasons stated below, the court agrees

and therefore GRANTS Defendants’ Motion for Summary Judgment.

II.   FACTUAL BACKGROUND

      Defendants are a group of interrelated businesses that deliver nationally

sourced as well as local produce and dairy products throughout Michigan and

Northern Ohio. (ECF No. 19-3, PageID.115). Defendant Coastal Produce is a

produce distribution company, Defendant S&W Transports owns the trucks used in

distribution by Coastal Produce, and Defendant Coastal Carriers employs the

drivers used in the distribution by Coastal Produce. (Id. at PageID.114).

Defendants are registered as an interstate motor carrier with the United States

Department of Transportation (“DOT”). Therefore, Defendants’ drivers are

required to comply with DOT safety regulations, including filling out DOT log

sheets where the DOT requires, complying with DOT hours of service, and

complying with DOT drug testing, among other things. (Id. at PageID.117-18,

126; ECF No. 20, PageID.339). Regardless, Defendants include in their driver

handbook a statement that they are governed by the DOT. (ECF No. 19-4,

PageID.144). The handbook also includes various references to DOT regulations

that drivers must follow. (See ECF No. 19-4, PageID.137, 149, 154, 156–57).

      Defendants submitted a declaration by Defendant Weichel, the owner and

operator of Defendant businesses, stating that Defendants have delivered produce


                                         -2-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.397 Filed 03/17/21 Page 3 of 24




and dairy throughout Michigan and Northern Ohio since 1998. (ECF No. 19-3,

PageID.115). According to Weichel, 95% of the product that Defendants

distribute is procured by Defendants from out-of-state suppliers—primarily from

California and the west coast, except for in the summer months. (ECF No. 19-3,

PageID.115). During the summer, Defendants obtain a larger portion of their

produce from Michigan farmers; however, even then they still depend on out-of-

state suppliers in the summer months. Id. Weichel also states that Coastal Produce

orders product from its out-of-state suppliers specifically for delivery to its

customers in Michigan and Ohio. Id. The amount of product that Coastal Produce

buys is based on projections to fulfill the needs of its customers, and it attempts to

buy the exact amount of produce that it will need for its customers. Id. Coastal

Produce arranges with third-party shippers to deliver the product from the out-of-

state suppliers to its Detroit warehouse. Id. The product is then stored in the

warehouse until it is repackaged for delivery to its customers. (Id. at PageID.116).

The product itself is not processed or altered at the warehouse before Coastal

Produce delivers it. Id. The majority of Coastal Produce’s customers are located

in the state of Michigan. Id. But, some of its customers are located in Ohio, and

Defendants deliver to Ohio three to four days out of each week. Id.

      In his declaration, Smith says he was not aware that Defendants made

deliveries outside of Michigan. (ECF No. 20-1, PageID.358-59). Smith himself


                                          -3-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.398 Filed 03/17/21 Page 4 of 24




never traveled outside of Michigan when he worked for Defendants. (See id. at

PageID.358). He asserts that Coastal Produce obtained their product from

wholesalers within Michigan and that the wholesalers then delivered the product to

Defendants, or Defendants’ drivers picked up the product from the wholesalers’

locations. (Id. at PageID.359). Smith believes that Defendants did not order their

product directly from out-of-state sources, but rather bought their product from

local wholesale distributors, repackaged the product, and sold the product to its

customers. (Id. at PageID.359-60). Smith also contends that Defendants never

required him to fill out or turn in DOT logbooks or log sheets for his delivery trips.

(Id. at PageID.360).

         Smith was employed by Defendants as a delivery driver from 2014 through

April 2017 and again from August 2017 through May 2019. (ECF No. 20,

PageID.3225). At some point during his employment, Smith signed an employee

orientation document stating that he had received a copy of the employee manual. 1

(ECF No. 19-5, PageID.176). Defendants’ Driver Handbook and Safety Manual

(hereinafter “Driver Handbook”) states, among other things, “[t]he Company is a

motor carrier involved in interstate commerce. You may be called upon to do an

out of state route at any time.” (ECF No. 19-4, PageID.140). However, Smith

asserts that he never received a copy of Defendants’ Driver Handbook, (ECF No.


1
    The employee document Smith signed is undated. See ECF No. 19-5, PageID.176.
                                             -4-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.399 Filed 03/17/21 Page 5 of 24




20, PageID.336), while Stadwick asserts that he gave Smith a copy of the

handbook when Defendants re-hired him in 2017. (ECF No. 19-5, PageID.168).

Smith also states that he asked Defendant Stadwick in 2014 and in 2017 if he

would be expected to drive any out-of-state routes, and Stadwick informed him

that he would only be driving in Michigan. (ECF No. 20, PageID.337). Stadwick,

on the other hand, asserts that he informs all delivery drivers that they are expected

to be willing and able to drive all of the delivery routes at any time. (ECF No. 19-

5, PageID.168). Smith worked 50 to 55 hours per week during his employment

with Defendants. Id. He was paid his regular rate for all of the hours that he

worked, and Defendants did not pay him one- and one-half times his regular rate

for the hours that he worked over forty hours per week. Id.

      Smith filed a complaint against Defendants on October 22, 2019, alleging

one count of a violation of the Fair Labor Standards Act for failure to pay him

overtime compensation. (ECF No. 1). On July 17, 2020, Defendants filed their

Motion for Summary Judgment, arguing that they were not required to pay Smith

overtime because they are exempt from the FLSA requirements under the motor

carrier exemption. (ECF No. 19). Smith responded on August 7, 2020, arguing

that his employment was not covered by the exemption. (ECF No. 20).

Defendants filed a reply on August 21, 2020, further stating that there are no

disputes of fact that the motor carrier exemption applies to Smith’s employment.


                                         -5-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.400 Filed 03/17/21 Page 6 of 24




(ECF No. 21). The court heard oral argument on January 28, 2021, and

Defendants filed a short supplemental brief that same day advancing authority in

further support of their argument. (ECF No. 26). After a period of deliberation,

the court rules as follows.

III.   LEGAL STANDARD

       When a party files a motion for summary judgment, it must be granted “if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A party

asserting that a fact cannot be or is genuinely disputed must support the assertion

by: (A) citing to particular parts of materials in the record . . .; or (B) showing that

the materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.”

Fed. R. Civ. P. 56(c)(1). The standard for determining whether summary judgment

is appropriate is “whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421 F.3d

433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251–52 (1986)). Furthermore, the evidence and all reasonable inferences must be

construed in the light most favorable to the non-moving party. Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).


                                           -6-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.401 Filed 03/17/21 Page 7 of 24




      Where the movant establishes the lack of a genuine issue of material fact,

the burden of demonstrating the existence of such an issue then shifts to the non-

moving party to come forward with “specific facts showing that there is a genuine

issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). That is,

the party opposing a motion for summary judgment must make an affirmative

showing with proper evidence and to do so must “designate specific facts in

affidavits, depositions, or other factual material showing ‘evidence on which the

jury could reasonably find for the plaintiff.’” Brown v. Scott, 329 F. Supp. 2d 905,

910 (6th Cir. 2004). In order to fulfill this burden, the non-moving party only

needs to demonstrate the minimal standard that a jury could ostensibly find in his

favor. Anderson, 477 U.S. at 248; McLean v. 988011 Ontario, Ltd., 224 F.3d 797,

800 (6th Cir. 2000). However, mere allegations or denials in the non-movant’s

pleadings will not satisfy this burden, nor will a mere scintilla of evidence

supporting the non-moving party. Anderson, 477 U.S. at 248, 251.

      The court’s role is limited to determining whether there is a genuine dispute

about a material fact, that is, if the evidence in the case “is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

Such a determination requires that the court “view the evidence presented through

the prism of the substantive evidentiary burden” applicable to the case. Id. at 254.

Thus, if the plaintiff must ultimately prove its case at trial by a preponderance of


                                           -7-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.402 Filed 03/17/21 Page 8 of 24




the evidence, on a motion for summary judgment the court must determine whether

a jury could reasonably find that the plaintiff’s factual contentions are true by a

preponderance of the evidence. See id. at 252–53. Finally, if the nonmoving party

fails to make a sufficient showing on an essential element of its case for which it

carries the burden of proof, the movant is entitled to summary judgment. Celotex,

477 U.S. at 323. The court must construe Rule 56 with due regard not only for the

rights of those “asserting claims and defenses that are adequately based in fact to

have those claims and defenses tried to a jury,” but also for the rights of those

“opposing such claims and defenses to demonstrate in the manner provided by the

Rule, prior to trial, that the claims and defenses have no factual basis.” Id. at 327.

IV.   DISCUSSION

      A.     Applicability of the Motor Carrier Exemption

      Smith alleges that Defendants violated the FLSA, 29 U.S.C. § 207(a), by

failing to pay him overtime wages for hours that he worked in excess of 40 hours

per week during his employment. (ECF No. 1, PageID.4). Section 207 of the

FLSA provides that an employer must pay its employees at least 1.5 times their

regular rate if they work over forty hours in a week. 29 U.S.C. § 207(a).

However, pursuant to 29 U.S.C. § 213(b)(1), section 207 does not apply to

employees for whom “the Secretary of Transportation has power to establish

qualifications and maximum hours of service pursuant to the provisions of section


                                          -8-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.403 Filed 03/17/21 Page 9 of 24




31502 of Title 49[.]” Title 49 U.S.C. § 31502 is also known as the Motor Carrier

Act (“MCA”). Thus, the FLSA does not apply to employees who are subject to the

MCA. This exception is known as the MCA exemption.

      Under the MCA, the Secretary of Transportation may prescribe

qualifications and maximum hours of service for the employees of a motor carrier.

49 U.S.C. § 31502. The MCA also applies to property that is “transported by

motor carrier-- (1) between a place in-- (A) a [s]tate and a place in another [s]tate;

[and] (B) a [s]tate and another place in the same [s]tate through another

[s]tate[,]”—in other words, to property that travels in interstate commerce. 49

U.S.C. § 13501(a). Courts often look to the Department of Labor’s (“DOL”)

regulations when interpreting the MCA exemption. Baird v. Wagoner Transp. Co.,

425 F.2d 407 (6th Cir. 1970). The applicability of the exemption depends both on

the class to which the employer belongs, and the class of work that the employee

performs. 29 C.F.R. § 782.2(a). The DOL applies the motor carrier exemption

when (1) the employer is a motor carrier, and (2) the employee “engage[s] in

activities of a character directly affecting the safety of operation of motor vehicles

in the transportation on the public highways of passengers or property in interstate

or foreign commerce[.]” 29 C.F.R. § 782.2(a). Further, the motor vehicles used by

the employee must have a gross vehicle weight rating of at least 10,001 pounds for

the MCA exemption to apply. 49 C.F.R. § 390.5.


                                          -9-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.404 Filed 03/17/21 Page 10 of 24




       Here, neither party disputes that Defendant S&W is a private motor carrier

and that Smith’s work activities affected the safety of operation of the motor

vehicles. (ECF No. 19, PageID.99; ECF No. 20, PageID.344). Nor do the parties

dispute that Defendants’ vehicles weighed at least 10,001 pounds. See id. The

parties’ sole dispute is whether the character of Smith’s work was considered a part

of interstate commerce. The question of whether the activities of an employee

exclude him from FLSA overtime benefits is a question of law for the courts to

decide. Ale v. Tenn. Valley Auth., 269 F.3d 680, 691 (6th Cir. 2001).

Notwithstanding Defendants’ contention to the contrary, the Sixth Circuit has

determined that the MCA exemption should be narrowly construed against the

employer, and the employer has the burden of proof to show that the exemption

applies. See Martin v. Ind. Mich. Power Co., 381 F.3d 574, 578 (6th Cir. 2004);

Hurt v. Commerce Energy, Inc., 973 F.3d 509, 517 (6th Cir. 2020).

              1.      Fixed and Persistent Intent to Continue Shipments in
                      Interstate Commerce

       The Interstate Commerce Commission (“ICC”) 2 issues guidelines that courts

utilize when construing the MCA. See Baird v. Wagoner Transp. Co., 425 F.2d


2
  In 1966, Congress passed the Department of Transportation Act, transferring to the DOT “all
functions, powers, and duties of the [ICC] with regards to the hours and safety provisions of the
MCA.” Musarra v. Digital Dish, Inc., 454 F. Supp. 2d 692, 700 n.18 (S.D. Ohio 2006); see also
Exec. Order 11,340 (Mar. 30, 1967), pursuant to Pub. L. No. 89-670, sec. 6(e), 80 Stat. 931.
Congress later abolished the ICC in 1995—see ICC Termination Act, Pub. L. No. 104-88, 109
Stat 803—and transferred the ICC’s remaining regulatory duties to the DOT and the Surface
Transportation Board. See 49 U.S.C. §13501; Jones Exp., Inc. v. Watson, No. 3:10-cv-140, 2011
                                              -10-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.405 Filed 03/17/21 Page 11 of 24




407, 410 (6th Cir. 1970). The ICC issued the most recent set of guidelines in 1992.

See Finn v. Dean Transp., Inc., 53 F. Supp. 3d 1043, 1053-54 (M.D. Tenn. 2014).

The guidelines state, “[t]he essential and controlling element in determining

whether the traffic is properly characterized as interstate is whether the shipper has

a fixed and persisting intent to have the shipment continue in interstate commerce

to its ultimate destination.” Ex Parte MC No. 207, 8 I.C.C. 470 (ECF No. 19-19,

PageID.295). The guidelines also outline six factors that are indicative of

interstate intent:

              [(1)] [n]o processing or substantial product modification
              of substance occurs at the warehouse or distribution
              center; . . . [(2)] [w]hile in the warehouse, the merchandise
              is subject to the shipper’s control and direction as to the
              subsequent transportation[;] [(3)] [m]odern systems allow
              tracking and documentation of most, if not all, of the
              shipments coming in and going out of the warehouse or
              distribution center[;] [(4)] [t]he shipper or consignee must
              bear the ultimate payment for transportation charges even
              if the warehouse or distribution center directly pays the
              transportation charges to the carrier[;] (5) [t]he warehouse
              utilized is owned by the shipper[; and (6)] [t]he shipments
              move through the warehouse pursuant to a storage in
              transit provision.

Id. No factor is, by itself, “determinative” of the shipper’s intent, and the court

should consider all of the factors, in addition to the “practical realities of the




WL 1303164, at *6 (M.D. Tenn. Mar. 31, 2011). Thus, although the DOT now regulates motor
carriers and not the ICC, courts still look to the ICC guidelines when interpreting the MCA
exemption, as the DOT took over motor carrier regulation from the ICC.
                                            -11-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.406 Filed 03/17/21 Page 12 of 24




transportation at issue.” See Musarra v. Digital Dish, Inc., 454 F. Supp. 2d 692,

711 (S.D. Ohio 2006). Defendants assert that the MC-207 factors require a finding

that they had a persisting intent to deliver their products in interstate commerce.

(ECF No. 19, PageID.101). They point out that most of the produce that they

delivered on the trucks Smith drove originated in the west coast of the United

States. Id. They purchased their product from out-of-state vendors based on

specific projections. Id. They then stored the product in Michigan at their

warehouse for a temporary period before delivering it to their customers, and they

did not alter the produce before delivery. Id. As such, defendants maintain that

Smith’s role in driving the product to their customers was the final part of the

produce’s journey from the west coast. Id.

      Smith, on the other hand, argues that there was a sufficient break in the

continuity of the original interstate commerce such that his transport of the produce

within Michigan constitutes intrastate commerce only. (ECF No. 20, PageID.345).

Smith admits that much of Defendants’ produce originated from an out-of-state

source. (Id. at PageID.346). But he contends that Defendants did not purchase

their produce from out-of-state vendors; instead, an in-state wholesaler purchases

the produce from the out-of-state vendors, and then Defendants buy the produce

from the in-state wholesaler. (Id. at PageID.346-47). As a result, Smith asserts

that the shipper’s intent (i.e. the west coast supplier’s) was to deliver the product to


                                          -12-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.407 Filed 03/17/21 Page 13 of 24




the in-state wholesaler. (Id. at PageID.347). Smith states that Defendants’ product

is likely repackaged at the wholesale location from which Defendants obtain it and

repackaged again by Defendants before they distribute it to customers. Id. Smith

asserts that the out-of-state shipper does not maintain control or direction of the

subsequent transportation of the product from the wholesale warehouse or from

Defendants’ location, thus evidencing that there is no intent for the shipment to

continue in interstate commerce. Id. Smith also asserts that the MC-207 factors

look to the out-of-state shipper’s intent with respect to the product, and not to the

intent of the distributing entity, i.e. Defendants. Id.

      In order to properly consider the MC-207 factors, this court must first

determine whether Defendants themselves purchase their produce from the out-of-

state suppliers as Defendants contend, or whether they purchase their produce from

in-state wholesalers, as Smith argues. Both parties submitted declarations to

support their positions. Defendants submitted the declaration of Cherie Weichel,

the owner/operator of Defendant businesses since their formation. (ECF No. 19-

3). Weichel states that for nine months of the year, 95% of the product distributed

by Defendants is from out-of-state suppliers. (Id. at PageID.115). Defendants

purchase more of their products from Michigan growers during the summer

months, but even then they also rely on out-of-state suppliers. Id. The declaration

further states that Defendants purchase produce from out-of-state suppliers


                                          -13-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.408 Filed 03/17/21 Page 14 of 24




specifically for delivery to its customers in Michigan and Ohio. Id. Further,

Defendants procure the produce from the out-of-state suppliers based upon

projections for how much product they will need, and they order the exact amount

of produce they will need. Id. Weichel says that Defendants arrange with third-

party shippers to deliver the produce from their out-of-state suppliers to their

warehouse in Detroit. Id. The product is then stored until Defendants re-package

it for delivery; Defendants do not alter or process the produce. (Id. at PageID.116).

      Smith submitted a declaration of his own. (ECF No. 20-1). In it, he states

that “to the best of [his] knowledge,” Defendants did not order their product

directly from out-of-state suppliers, but obtained their product from in-state

wholesalers. (Id. at PageID.359). The declaration names several wholesalers in

the state of Michigan from whom he alleges Defendants purchased their product.

Id. Smith states that he picked up Defendants’ product from Michigan wholesalers

and delivered the product to Defendants on numerous occasions. Id.

      Fed. R. Civ. P. 56(c)(4) states that a declaration that is used to support or

oppose a motion for summary judgment “must be made on personal knowledge[.]”

District courts have accepted declarations and affidavits as evidence in motions for

summary judgment where they contain “reasonably specific detail” and have

asserted personal knowledge of the issue at-hand. See Wisdom v. U.S. Tr.

Program, 232 F. Supp. 3d 97, 115 (D.D.C. 2017) (declining to strike affidavits as


                                         -14-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.409 Filed 03/17/21 Page 15 of 24




insufficient where the affiants asserted they had personal knowledge of the issue);

Aqua Log, Inc. v. Lost & Abandoned Pre-Cut Logs & Rafts of Logs, 101 F. Supp.

3d 1345, 1355 (M.D. Ga. 2015) (finding an affidavit insufficient where it did not

rely upon personal knowledge and was too general).

      Here, both parties submitted declarations to support their positions about

where Defendants procure their product. However, Defendants’ declaration is

from the owner and operator of all of the Defendant businesses who has been the

owner/operator since the inception of the businesses. The declaration therefore

comes from an individual who has personal knowledge of the Defendants’ buying

practices, and Weichel affirms that she has personal knowledge in her declaration.

Weichel’s declaration is also sufficiently detailed for this court to conclude that

Defendants procure the majority of their product from out-of-state suppliers and

make all of the arrangements to ship, store, and deliver the product to its customers

from the west coast to Michigan and Ohio.

      Contrastingly, portions of Smith’s declaration are based on his limited

knowledge of the Defendant businesses as a delivery driver. While he purports to

have personal knowledge of all the facts alleged in his declaration, he fails to state

how his position as a delivery driver gives him personal knowledge of Defendants’

buying practices—either by introducing statements of other individuals who

operate Defendant businesses, or by introducing documents that show where


                                         -15-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.410 Filed 03/17/21 Page 16 of 24




Defendants buy their product. Moreover, Smith concedes that the information he

offers about where Defendants ordered their products is merely “[t]o the best of

[his] knowledge.” (ECF 20-1, PageID.359). Yet, the only evidence he offers as a

basis for his knowledge is his own limited experience picking up produce from in-

state wholesalers. Therefore, the court concludes that Smith does not have

sufficient personal knowledge of the buying practices of the Defendants. Smith’s

statements about where Defendants buy their produce from that go beyond what he

has personally observed are based on speculation and conjecture, which is

insufficient to create a dispute of fact.

      Smith does state in his declaration that he picked up product from Michigan

wholesalers on numerous occasions—a fact about which he would have personal

knowledge. However, this statement does not create a genuine issue of material

fact because it is insufficient to undermine Weichel’s statement. Indeed, the fact

that one driver, here Smith, picked up product from Michigan wholesalers is far

from providing a picture of the Defendants’ overall purchasing practices.

Moreover, Smith provides no details about how often and when he picked up

product from in-state wholesalers or what percentage of Defendant’s product

Smith was responsible for transporting during the relevant time. Thus, Smith’s

statement about picking up product from Michigan wholesalers is consistent, or at

least not inconsistent, with Weichel’s statement that Defendants obtain some of


                                            -16-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.411 Filed 03/17/21 Page 17 of 24




their product from in-state wholesalers and rely more on in-state wholesalers

during the summer months. It is thus not a mutually exclusive proposition that

Smith would pick up product from wholesalers on numerous occasions, while

Defendants, at the same time, procured most of their goods from out-of-state

sources, especially outside of the summer season.

      Based on the foregoing, this court concludes that the evidence in the record

shows that Defendants procured their product from out-of-state suppliers and

arranged for the shipment and delivery of the product to its customers in Michigan

and Ohio. Defendants proffered the sworn declaration of Defendants’ owner and

operator attesting to the fact that Defendants buy the majority of their product from

out-of-state suppliers and then arrange for the product to be shipped and delivered

to its customers. Smith’s declaration, attempting to counter these facts without

personal knowledge of adequate facts to raise a genuine dispute, is insufficient.

Therefore, the court finds that Defendants have sufficiently demonstrated that there

is no genuine issue of fact as to whether they obtained their product from out-of-

state vendors, suggesting that there was not a break in the continuity of the product

when it was shipped to Michigan.

      Next, the court will consider whether Defendants’ product can be considered

a part of interstate commerce. Intrastate driving is covered by the MCA exemption

if the goods being transported are “part of an interstate movement” and have been


                                        -17-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.412 Filed 03/17/21 Page 18 of 24




transported from other states. 29 C.F.R. § 782.7(b)(1). See also Wells v. A.D.

Transp. Express, Inc., No. 15-CV-11324, 2016 WL 3213396, at *4 (E.D. Mich.

June 10, 2016). The court has concluded that the goods that Smith transported

were part of interstate movement. Further, the continuity of movement in this case

supports the conclusion that Defendants’ goods are part of interstate commerce.

The “practical continuity of movement” test holds that an interstate journey does

not end where product is temporarily stored at a warehouse. Walling v.

Jacksonville Paper Co., 317 U.S. 564, 569 (1943). 3 The Walling court held that a

wholesale distributor’s product remained a part of interstate commerce where it

ordered goods from out-of-state suppliers to meet the needs of specified customers,

and where it ordered goods with their customer’s name printed on it. Id. See also

Badgett v. Rent-Way, Inc., 350 F. Supp. 2d 642, 647-48 (W.D. Penn. 2004) (citing

the practical continuity of movement test and finding that goods were in

continuous interstate transportation where they were bought for specific customers

from out-of-state vendors). Here, Weichel’s declaration states that Defendants

order a specific amount of product for its customers based on projections.

Although Defendants do not buy their product for specific customers, Defendants’



3
  The Walling court was construing “interstate commerce” as it is used in the FLSA. “However,
the DOL interprets the exemption for regulatory enforcement purposes by assuming that a
movement in interstate commerce for purposes of the FLSA is also a movement in interstate
commerce for purposes of the MCA.” Jones v. Centurion Int. Assocs., Inc., 268 F.Supp.2d 1004,
1009 (N.D. Ill. 2003); see also Badgett, 350 F. Supp. 2d at 647 n.3.
                                            -18-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.413 Filed 03/17/21 Page 19 of 24




actions suggest that there was a practical continuity of movement because they

ordered their product specifically for their Michigan and Ohio customers, mindful

of the exact amount needed for these customers, and ordered their product based

on how much they thought their customers needed. Therefore, the storage of the

produce at Defendants’ warehouse does not break the continuity of the movement

of their product in interstate commerce.

      In addition, the MC-207 factors further tend to show that Defendants had a

fixed and persistent intent to have their product continue in interstate commerce to

its ultimate destination such that the MCA exemption applies. As an initial matter,

Smith argues that the MC-207 factors look to the out-of-state shipper’s intent with

respect to the product—the out-of-state supplier—and not the intent of the

distributing entity—i.e., Defendants. (ECF No. 20, PageID.347-48). Therefore,

Smith contends that it is improper for Defendants to make their argument

concerning the MC-207 factors from their perspective and not the west coast

shipper’s perspective. Id. However, Smith’s argument is not persuasive. First,

this court has concluded that Defendants were the entity/entities that procured the

produce from out-of-state suppliers and arranged for its shipment to Michigan.

Further, other courts assessing the MC-207 factors have looked to the

defendant/employer’s intent, even when the defendant/employer contracts with a

common carrier to transport its goods across state lines, as Defendants do here.


                                           -19-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.414 Filed 03/17/21 Page 20 of 24




See Edwards v. Aramark Unif. & Career Apparel, LLC, No. 14 C 8482, 2016 WL

236241, at *11-12 (N.D. Ill. Jan. 19, 2016) (discussing the MC-207 factors and

describing the defendant/employer as the shipper where the employer contracted

with, and paid a common carrier to deliver its goods from its Georgia distribution

center to its Chicago Market Center (“CMC”), and the employer’s drivers then

transported the goods from the CMC to the employer’s customers); see also

Collins v. Heritage Wine Cellars, Ltd., 589 F.3d 895, 896–97 (7th Cir. 2009)

(finding that product moved in interstate commerce where the employer bought

wine from a vineyard in Indiana, had the wine shipped to its Chicago warehouse by

hiring independent truck companies, and the employees transported the wine from

the Chicago warehouse to the employer’s customers in Illinois).

      Additionally, several of the other MC-207 factors suggest that Defendants

had the intent that their product continue in interstate commerce to its ultimate

destination in Michigan or Ohio. According to Weichel’s declaration, Defendants

did not process or modify their product at their warehouse, and the product was

under Defendants’ control when it was at the warehouse. Defendants paid for the

transportation of the produce from the out-of-state supplier to its ultimate

destinations in Michigan and Ohio, and they stored this out-of-state produce at a

warehouse that Defendants owned. These factors, considered together, show an

intent of Defendants to have their product travel in interstate commerce until it


                                         -20-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.415 Filed 03/17/21 Page 21 of 24




reached its customers. In Finn, the district court assessed the MC-207 factors,

finding that the employer did not alter or repackage the goods that it obtained from

out-of-state, it owned the products throughout their shipment, paid all shipping

costs, arranged for the transport of the product, and used an automated system to

track the products. Finn, 53 F. Supp. 3d at 1048, 1055-56. The court concluded

that the MCA exemption applied, even though only 10% of the employer’s sales

volume came from product that the defendant procured from out-of-state.

      Here, although unlike the employer in Finn, Defendants do re-package their

goods, Defendants still make all of the arrangements to ship the product, including

paying for the shipments, and they store the out-of-state product in their warehouse

before they deliver it to their customers. Further, Defendants only re-package the

product, they do not process or alter the actual product. In Goldberg v. Faber

Industries, Inc., the Seventh Circuit found that there was a break in the continuity

of transportation where meat scraps were delivered to rendering plants to be

processed into grease and livestock and poultry foods. 291 F.2d 232, 234 (7th Cir.

1961). Unlike the Goldberg defendant, Defendants here keep the produce they

order in its original form. The Finn court assessed similar factors as those that

exist here and found that interstate intent existed. Similarly, this court finds that

the MC-207 factors support a finding that Defendants have had a fixed and

persistent intent for their produce shipments to continue in interstate commerce,


                                          -21-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.416 Filed 03/17/21 Page 22 of 24




even though not all of their product is procured from out-of-state sources. Because

at least some of the product that Smith transported for Defendants was a part of

interstate commerce, the MCA exemption applies to his employment with

Defendants.

      Defendants also point to evidence in the record showing that the DOT

regulates the Defendant companies to support its motion. Indeed, Defendants’

employee manual is replete with references to DOT requirements, (ECF No. 19-4),

and the record contains an email to Weichel from the DOT about an upcoming

safety investigation. (ECF NO. 19-3, PageID.126). However, Defendants are

regulated by the DOT in their capacity as a commercial driving company. See

Finn, 53 F. Supp. 3d at 1049 (noting that the plaintiff had to concede that “[a]ll

commercial vehicles and those licensed to drive commercial vehicles are regulated

by the DOT to a certain extent.”). Thus, evidence of regulation by the DOT does

not in and of itself prove that Defendants engage in interstate commerce, or that

Defendants buy their product from out-of-state suppliers.

      Nonetheless, for the reasons discussed above, this court concludes that

Defendants are not bound to FLSA’s overtime wage compensation requirements.

              2.   Expectation to Travel in Interstate Commerce

      Defendants also contend in their Motion that even if their product was not

considered a part of interstate commerce, Smith should have reasonably expected


                                         -22-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.417 Filed 03/17/21 Page 23 of 24




to make one of Defendants’ interstate trips to Ohio. (ECF No. 19, PageID.103).

Therefore, the MCA exemption still applies to Smith’s employment. Id. Smith

counters that there is a genuine issue of fact about whether he could have been

called upon to drive out-of-state during his employment with Defendants. (ECF

No. 20, PageID.350).

      This court need not determine whether Smith could have been called upon to

drive out-of-state because it has concluded that Smith’s intrastate driving of

Defendants’ products from their warehouse to their customers constituted

transportation in interstate commerce. A review of the case law and guidelines

regarding the MCA exemption makes it clear that the “expectation to travel in

interstate commerce” test is but one of the means an employer can use to prove that

the MCA exemption applies. However, the test is not a necessary inquiry. See

Burlaka v. Contract Transp. Servs. LLC, 971 F.3d 718, 719 (7th Cir. 2020) (stating

that the MCA exemption “even” applies to drivers that have not driven in interstate

commerce if they are alternatively employed by a carrier that “has engaged in

interstate commerce and . . . the driver[s] could reasonably have been expected to

make one of the carrier's interstate runs.”). See also Application of the Federal

Motor Carrier Safety Regulations, 46 Fed. Reg. 37,902, 37,903 (July 23, 1981)

(stating that “if a driver is, or could be, called upon to transport a shipment in

interstate commerce, the driver is subject to [DOT] jurisdiction.”) (emphasis


                                          -23-
Case 4:19-cv-13095-SDD-APP ECF No. 27, PageID.418 Filed 03/17/21 Page 24 of 24




added). In this case, the court has concluded that Smith’s transportation of

Defendants’ goods constituted transportation in interstate commerce. Therefore,

whether Smith could have been called upon to drive out-of-state during his

employment is an unnecessary inquiry.

V.    CONCLUSION

      For the reasons discussed herein, the Court concludes that Defendants are

not bound by the FLSA overtime wage requirements in relation to Smith’s

employment. The court GRANTS Defendants’ Motion for Summary Judgment.

      SO ORDERED.

Dated: March 17, 2021                          s/Stephanie Dawkins Davis
                                               HON. STEPHANIE DAWKINS DAVIS
                                               United States District Court Judge




                                        -24-
